Exhibit 10.13
Cing2587.A.005
Page 1 of 1
This Amendment cing2587.A.005, effective as of May 1, 2008 (“Effective Date”),
between StarTek USA, Inc. (“StarTek”), a Delaware corporation, and AT&T Mobility
LLC, (“AT&T Mobility”) a Delaware limited liability company, on behalf of itself
and its Affiliates, amends the statement of work described below.
RECITALS
WHEREAS, AT&T Wireless and StarTek entered into a Provider Master Service
Agreement on January 1, 2002 (the “MSA”);
WHEREAS AT&T Wireless and StarTek executed Amendment No. 001 dated April 1, 2004
to the MSA incorporating a Statement of Work (“SOW”) to provide services to AT&T
Wireless;
WHEREAS AT&T Wireless Services, Inc. assigned its rights and delegated its
duties under the MSA and all statements of work thereunder to AT&T Mobility;
WHEREAS AT&T Mobility and StarTek desire to amend the term of the of the SOW;
NOW THEREFORE, FOR AND IN CONSIDERATION of the mutual covenants contained
herein, the parties agree to amend the SOW as follows:
1. Section IV. “Term” of the SOW is hereby deleted in its entirety and it is
replaced by the following:
“IV. ‘Term’ This SOW shall begin on April 1, 2004 (“Effective Date”) and end on
May 30, 2008.”

  2.   Except as amended by this Amendment, the SOW is not otherwise modified,
revoked or superseded and remain in full force and effect.

3. This amendment maintains services pending approval of a new work order.
IN WITNESS WHEREOF, the parties execute this Amendment as of the effective date.

                      StarTek USA, Inc.       AT&T Mobility LLC by its
authorized                 Representative AT&T Services, Inc.    
 
                   
By:
  /s/ Patrick M. Hayes
 
      By:   /s/ Richard Steadman
 
   
Printed Name: Patrick Hayes
      Printed Name: Richard Steadman    
Title:
  EVP & COO       Title:   AVP — Global Strategic Sourcing    
Date:
  4/30/08       Date:   30 April 2008    

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T Mobility, StarTek, their affiliated companies and their third party
representatives, except under written Agreement by the contracting Parties.

 

 